Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	This Office Action replaces the previous Action mailed on 29 March 2022 to correct the omission of Claim 20 in the statement of rejection #4.  The period for reply has accordingly been reset.
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-21, drawn to a process.
Group II, claim(s) 23, drawn to an apparatus.
Group III, claim(s) 24, drawn to a product.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The identified groups lack unity of invention because even though the inventions of these groups require the technical feature of a coating pattern composed of coating points arranged on one or more tracks of coating paths on flat or curved surfaces, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2017/0232733 to Rupprecht  et al., effectively filed 17 February 2016.  As discussed herein, Rupprecht teaches all of the features common among the identified groups of inventions.
During a telephone conversation with Ury Fischer on 24 March 2022 a provisional election was made with traverse to prosecute the invention of Group I, Claims 1-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 23 and 24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 December 2020 has been considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities: the first hyphenated clause beginning with “Moving” should not be capitalized.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to Claim 21, the term “the coating structure” lacks antecedent basis.  For purposes of examination, the term is understood to refer to the coating pattern of Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-4, 7, 10-12, and 16-17 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by US 2017/0232733 to Rupprecht et al., effectively filed 17 December 2016, (“Rupprecht”).
With regard to Claims 1-4, 7, 10-12, and 16-17, Rupprecht teaches a method of applying a coating to flat or curved surfaces via a print head comprising at least one row of nozzles wherein coating agent is ejected therefrom (see Abstract; FIG. 1).  According to Rupprecht, the print head is obliquely moved over the surface in coating paths comprised of coating point tracks corresponding to the print head nozzles (see FIGs. 1-3; ¶¶ [0008], [0027]).  Print head movement is conducted accounting for the shape and curvature of the surface, including the designation and treatment of “tile” sections of the entire surface (see FIGs. 4-5; ¶¶ [0008], [0016], [0027]-[0044]).  Nozzles of the print head are individually controlled resulting in variable dot patterns attributable to individual nozzles (see FIGs. 2-3; ¶ [0026]), and tracks are deposited in accordance with a target coating pattern, including overlapping, and both constant and variable distancing therebetween, and sizing thereof (see FIGs. 2-3; ¶ [0042]).  The control system of Rupprecht executes coating paths featuring predominantly parallel, straight, and/or curved sections (see FIGs. 1-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim 5-6, 8-9, 13-15, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rupprecht.
	With regard to Claim 5, Rupprecht teaches compensation for interactions among the target pattern and surface curvature when depositing coating material (see ¶ [0039]).  The reference does not expressly describe such compensation in terms of a stochastic offset.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have implemented random offsets as claimed as a measure of such compensation, or to otherwise produce a pattern with deliberate imperfections as an aesthetic feature.
	With regard to Claims 9, 13-15, and 18, the types of movements recited by said claims are not expressly disclosed by Rupprecht.  Rupprecht does not particularly limit the size and shape of the coated substrates and controlled print head movements such as those claimed are deemed to have been obvious to those of ordinary skill in the art at the time the invention was filed in view of the broad control schemes disclosed by Rupprecht (see, e.g., FIG. 5; ¶¶ [0008], [0031]-[0032], [0034]-[0042]).  i.e. – the claimed features would have been obvious to one of ordinary skill in the art at the time the invention was filed throughout the course of routine experimentation and optimization.
	With regard to Claims 21 (and additionally Claims 6 and 8), Rupprecht discloses a data processing and coating path control system (see FIG. 5).  Per said system, surface geometry data and image data corresponding to a desired coating pattern are employed to generate print control instructions encompassing segmentation of the surface into “tiles,” print head distance and position on the coating surface, and drop volume, factoring temporal and spatial information (see ¶¶ [0030]-[0032], [0039], [0054]-[0056]).  A robot is disclosed for execution of said print data (see FIG. 1; ¶¶ [0017], [0026], [0061]).
	Rupprecht does not expressly address coating layer thickness.  The reference does not particularly limit the nature of the images provided by the process.  To the extent that thickness process control is not implicit in the teachings of Rupprecht, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have implemented thickness control measures in the process of Rupprecht in order to obtain an image with desired features, e.g. either- or both-of flat and contoured images.
4.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rupprecht as applied to Claim 1, and further in view of US 2014/0242285 to Pettersson et al. (“Pettersson”).
	With regard to Claims 19-20, Rupprecht teaches producing coating patterns comprising graphic elements (see ¶ [0030]); however the reference does not expressly teach an additional coating/glazing as claimed.  Pettersson is similarly directed to methods and systems for application of graphics to surfaces via segmentation of images and provision thereof using a computer-controlled robotic painting device, and teaches application of paint, ink, and varnish thereby (see Abstract; FIGs. 1-4; ¶ [0093]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have applied varnish (glaze) in the method of Rupprecht, as taught by Pettersson, with a reasonable expectation of success in producing a durable graphic.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,096,132 to Kaiba et al. is noted as teaching an automated painting device and method comprising a computer-controlled robotic application system featuring an array of individually-addressable nozzles (see Abstract; FIGs. 1-2, 4-6, 10-11; Col. 8, Lns. 55-67).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715